Citation Nr: 0628688	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scars due to stab wounds of the chest and back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to November 
1976.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision rendered 
by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2004, the Board remanded the case to the 
originating agency for further development.  The case has 
been returned to the Board for further consideration.  For 
the reason set forth below, further remand is necessary. 


REMAND

The veteran provided testimony at an April 2003 before a 
Veterans Law Judge who is no longer employed by the Board.  
In a June 2006 letter, the Board advised the veteran of his 
options for another Board hearing.  The veteran responded by 
expressing his desire for a Board hearing at the RO.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.
	
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


